— Levine, J.
Claimant worked for over seven years as supervisor in her *830employer’s data processing department. On a Friday afternoon, claimant observed one of the workers in her department leaving the office of the executive director. A short time later, the executive director informed claimant that there were complaints about her and that she would think about the matter over the weekend. On Monday, the executive director spoke to claimant again and asked her to consider resigning. The following day claimant submitted her resignation. Thereafter, claimant applied for unemployment insurance benefits and the Unemployment Insurance Appeal Board ruled that claimant was eligible. This appeal by the employer ensued.
On appeal, the employer contends that the Board’s determination is not supported by substantial evidence and that claimant should have been disqualified because she voluntarily left her employment without good cause. At the hearing, the executive director testified that when she saw claimant on Monday, she told her that "the problems in [her] department were very serious and I did not have confidence that she would be able to correct this problem and then I asked her to consider resigning”. Although the executive director denied that she told claimant to resign immediately or that claimant would be fired if she did not resign, this was contradicted by claimant’s own testimony that she was told not only that she must resign, but also that she had "no choice”. Thus, a credibility issue was presented which the Board resolved in claimant’s favor. Based on the foregoing, the Board could properly find that claimant was asked to resign immediately and did not voluntarily leave her employment without good cause (see, Matter of Ziembiec [Ross], 62 AD2d 1105; cf., Matter of Grieco [Levine], 41 AD2d 799).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Levine, JJ., concur.